Citation Nr: 0334443	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability, to include a colon condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

REMAND

The veteran is seeking to reopen a claim for service 
connection for a gastrointestinal disability, to include a 
colon condition, which he alleges first arose during active 
duty in World War II.  The veteran's original claims folder 
was apparently lost, and repeated attempts to locate it have 
proven unsuccessful.  A "rebuilt" claims folder has been 
constituted in accordance with VA procedures.  See M21-1, II, 
para. 3.13.

The veteran's original claim for service connection was 
denied in 1947 by the RO in Boston, Massachusetts.  In a 
September 1947 letter to the veteran discussing the denial of 
service connection, the RO referenced a report of 
hospitalization at the VA Hospital in West Roxbury, 
Massachusetts, from July 23, 1947 to August 4, 1947.  The 
report of this VA hospitalization is not currently a part of 
the rebuilt claims folder.  Moreover, in an April 2002 notice 
of disagreement, the veteran asserted that he was receiving 
treatment at the VA Medical Center (VAMC) in West Palm Beach, 
Florida.  Currently, the rebuilt claims folder does not 
contain any such VAMC treatment records.  It is essential 
that any outstanding VA treatment or hospitalization records 
be obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  There, the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, as additional development 
is necessary in this case, the RO must take this opportunity 
to inform the veteran that notwithstanding any information 
previously provided (including that provided in letters sent 
in November 2000 and April 2001), a full year is allowed to 
respond to a VCAA notice.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  With any needed assistance from the 
veteran, the RO should seek to obtain any 
outstanding VA treatment or 
hospitalization records dated since 
September 1945, including from the VA 
medical facilities in West Roxbury, 
Massachusetts, and West Palm Beach, 
Florida.

2.  The RO must review the claims file 
and ensure compliance and satisfaction 
with all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  See also Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

3.  Thereafter, the RO should 
readjudicate the issue of whether the 
veteran has submitted new and material 
evidence to reopen a claim for service 
connection for a gastrointestinal 
disability, to include a colon condition.  
If the benefits sought on appeal remain 
denied, the veteran and any 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, including a summary of the 
evidence and discussion of all pertinent 
regulations.  Allow an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board, which 
intimates no opinion as to the ultimate outcome of this 
claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


